UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Charles Antonio Devon Wright,                  )
                                               )
               Plaintiff,                      )
                                               )               Civil Action No. 20-561 (UNA)
                                               )
State Attorney General,                        )
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s application to

proceed in forma pauperis and his “Complaint in Suit of Equity.” The Court will grant the

application and dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3) (requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute,” and it is “presumed that a cause lies outside this limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). A party

seeking relief in the district court must at least plead facts that bring the suit within the court’s

jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.

       Plaintiff is incarcerated in Fort Collins, Colorado. He has sued the “State Attorney

General,” but the complaint’s allegations are unintelligible. Regardless, the Eleventh Amendment

to the United States Constitution immunizes a State from suit in federal court, unless immunity is

waived. 1 Plaintiff has not come close to demonstrating Colorado’s waiver of immunity. See



1
    The amendment provides in pertinent part: “[t]he judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State.” U.S. Const. amend. XI. The amendment applies
                                                   1
Khadr v. United States, 529 F.3d 1112, 1115 (D.C. Cir. 2008) (“[T]he party claiming subject matter

jurisdiction . . . has the burden to demonstrate that it exists.”) (citation omitted)). So, this case will

be dismissed. A separate Order accompanies this Memorandum Opinion.



                                                                 _________s/_____________
                                                                 AMY BERMAN JACKSON
Date: April 27, 2020                                             United States District Judge




equally to suits brought by citizens against their own states. Edelman v. Jordan, 415 U.S. 651,
662-63 (1974); Hans v. Louisiana, 134 U.S. 1, 13-15 (1890).

                                                    2